                                 Case 2:18-cv-08502-DSF-PJW Document 12 Filed 10/29/18 Page 1 of 13 Page ID #:44



                                                   1   Lindsey Wagner (CBN 309808)
                                                       Attorney-at-Law
                                                   2
                                                       Scott Wagner & Associates, P.A.
                                                   3   3900 W Alameda Ave St. 1200
                                                       Burbank, CA 91505
                                                   4   Telephone: (213) 377-5200
                                                       Facsimile: (561)653-0020
                                                   5
                                                       Attorneys for Plaintiff CHANDLER J. WIBLE
                                                   6

                                                   7
                                                                                    UNITED STATES DISTRICT COURT
                                                   8                               CENTRAL DISTRICT OF CALIFORNIA

                                                   9                                         WESTERN DIVISION
                                               10
                                                                                                      )
                                               11                                                     )
                                                                                                      )   AMENDED COMPLAINT AND DEMAND
                                               12      CHANDLER WIBLE, an individual,                 )   FOR JURY
                                                       individually and on behalf of himself and on   )
                 3900 W. Alameda Ave, Suite 1200




                                               13      behalf of others similarly situated,           )   CASE NO. 18-8502 DSF (PJWx)
                    Facsimile: (561) 653‐0020
                    Telephone: (213) 3775200
                        Burbank, CA 91505




                                                                                                      )
                         Attorney-at-Law
Lindsey Wagner




                                               14
                                                                     Plaintiff,                       )
                                               15                                                     )
                                                       vs.                                            )
                                               16                                                     )
                                                                                                      )
                                               17      AMERIHOME MORTGAGE COMPANY,                    )
                                               18
                                                       LLC a foreign corporation,                     )
                                                                                                      )
                                               19             Defendant.                              )
                                                                                                      )
                                               20                                                     )
                                                                                                      )
                                               21                                                     )
                                               22
                                                                                                      )
                                                                                                      )
                                               23                                                     )
                                                                                                      )
                                               24                                                     )
                                                                                                      )
                                               25
                                                                                                      )
                                               26                                                     )
                                                                                                      )
                                               27                                                     )
                                                                                                      )
                                               28


                                                                                                    -1-
                                                                                                 COMPLAINT
                                 Case 2:18-cv-08502-DSF-PJW Document 12 Filed 10/29/18 Page 2 of 13 Page ID #:45



                                                   1

                                                   2
                                                              Plaintiff, CHANDLER J. WIBLE (“Plaintiff WIBLE or “Plaintiff”) alleges as following
                                                   3
                                                       against Defendant AMERIHOME MORTGAGE COMPANY, LLC (collectively
                                                   4
                                                       “AMERIHOME”).
                                                   5
                                                                                              NATURE OF THE ACTION
                                                   6
                                                              1.        By this action, Plaintiff WIBLE is seeking damages and injunctive relief pursuant to
                                                   7
                                                       the claims alleged in this Amended Complaint.
                                                   8
                                                                                           JURISDICTION AND VENUE
                                                   9
                                                              2.        Plaintiff brings his complaint under federal diversity jurisdiction 28 U.S.C. § 1332 as
                                               10
                                                       the parties are completely diverse in citizenship and amount in controversy exceeds $75,000. He
                                               11
                                                       also brings his complaint upon a federal question (Fair Labor Standards Act). Jurisdiction is proper
                                               12
                                                       in California federal courts under California’s long-arm statute. This Court also has supplemental
                 3900 W. Alameda Ave, Suite 1200




                                               13
                    Facsimile: (561) 653‐0020
                    Telephone: (213) 3775200




                                                       jurisdiction over the state law claims.
                        Burbank, CA 91505
                         Attorney-at-Law
Lindsey Wagner




                                               14
                                                              3.        Venue is proper as the substantial part of the events or omissions giving rise to the
                                               15
                                                       claim occurred within this district.
                                               16
                                                              4.        Venue is also proper as the parties were subject to an Employment Agreement
                                               17
                                                       providing that California is the proper jurisdiction for claims governing Mr. Wible’s employment
                                               18
                                                       (See Exhibit A)1.
                                               19
                                                                                                   THE PARTIES
                                               20
                                                              5.        Plaintiff WIBLE, is an individual, residing in the County of Grayson, Texas,
                                               21
                                                       intending to remain in TEXAS, and previously was a resident in California.
                                               22
                                                              6.        Defendant AMERIHOME is foreign corporation of Delaware doing business in the
                                               23
                                                       County of Los Angeles, California.
                                               24
                                                                   7.       Upon information and belief, the Members of AMERIHOME are as follows:
                                               25
                                                                           a. James Furash, who, upon information and belief, is a resident of/domiciled
                                               26
                                                                               within of the County of Los Angeles, California.
                                               27
                                                       1
                                               28       Mr. Wible is not in possession of an executed copy of the Agreement, but upon information and
                                                       belief, the Defendant is in possession of the executed copy, which was executed by both parties.
                                                                                                       -2-
                                                                                                    COMPLAINT
                                 Case 2:18-cv-08502-DSF-PJW Document 12 Filed 10/29/18 Page 3 of 13 Page ID #:46



                                                   1
                                                                         b. Jerry Hager, who, upon information and belief, is a resident of/domiciled
                                                   2
                                                                             within the County of Los Angeles, California.
                                                   3
                                                                                              GENERAL ALLEGATIONS
                                                   4
                                                              8.      Defendant AMERIHOME is a company that provides loans and loan servicing.
                                                   5
                                                              9.      Plaintiff WIBLE joined AMERIHOME on or about August 1, 2016, with extensive
                                                   6
                                                       background and experience as a non-conforming consumer loan underwriter (as well as GSE loans).
                                                   7
                                                              10.     Prior to joining AMERIHOME, Plaintiff Wible was employed in the position of
                                                   8
                                                       Corporate Underwriter with Bank of America (BOA) - the largest mortgage company in the world.
                                                   9
                                                              11.     At BOA, Plaintiff WIBLE worked his way up from Senior Underwriter to Corporate
                                               10
                                                       Underwriter, with increasing leadership responsibilities and commiserate titles.
                                               11
                                                              12.     It was at the height of Plaintiff WIBLE’s career with BOA that he learned of the
                                               12
                                                       position with AMERIHOME.
                 3900 W. Alameda Ave, Suite 1200




                                               13
                    Facsimile: (561) 653‐0020
                    Telephone: (213) 3775200




                                                              13.     As indicated in the online job advertisement, the position with AMERIHOME was to
                        Burbank, CA 91505
                         Attorney-at-Law
Lindsey Wagner




                                               14
                                                       be a position of Underwriter.
                                               15
                                                              14.     Plaintiff WIBLE applied and was interviewed for the position.
                                               16
                                                              15.     Plaintiff was hesitant about taking the position as it would require him to relocate out
                                               17
                                                       of state from California and to Texas, to leave his promising position with BOA, and to take a pay
                                               18
                                                       cut.
                                               19
                                                              16.     However, it was the promise by Rekha Siddani during the interview that swayed
                                               20
                                                       Plaintiff WIBLE to accept the position, including the representations about the kind of work
                                               21
                                                       involved.
                                               22
                                                              17.     Prior to the interview, but after submitting an application, Mr. Wible was contacted
                                               23
                                                       by Rekha Siddani, Senior Underwriting Manager with Defendant and located in Woodland Hills,
                                               24
                                                       California, on July 5, 2016, who let him know that he was selected to proceed with the next step
                                               25
                                                       with the application process – an assessment. If he passed the onsite assessment, he would be
                                               26
                                                       contacted for a follow-up interview.
                                               27
                                                              18.     Mr. Wible passed the online assessment.
                                               28


                                                                                                     -3-
                                                                                                  COMPLAINT
                                 Case 2:18-cv-08502-DSF-PJW Document 12 Filed 10/29/18 Page 4 of 13 Page ID #:47



                                                   1
                                                                 19.   In fact, Mr. Wible was later told that he got one of, if not the, highest score on the
                                                   2
                                                       online assessment that his supervisor, Mr. Lloyd Thomas, had seen.
                                                   3
                                                                 20.   Subsequently, Mr. Wible was invited to an Interview with Defendant by phone with
                                                   4
                                                       Ms. Siddani and Adrian Kovacs to take place on July 7, 2016.
                                                   5
                                                                 21.   During the interview, Ms. Siddani represented to Plaintiff WIBLE that the position
                                                   6
                                                       was a management position.
                                                   7
                                                                 22.   Ms. Siddani represented that if Plaintiff WIBLE took the position, he would not stay
                                                   8
                                                       in that position long, but instead, Plaintiff would be placed into management of the Texas office
                                                   9
                                                       within a month or two of hire and/or the first available management opportunity.
                                               10
                                                                 23.   Ms. Siddani told Plaintiff WIBLE that they were looking for someone to lead the
                                               11
                                                       office and his experience was exactly what they needed. They were going in the direction of non-
                                               12
                                                       conforming loans, his background and he would be working in non-conforming loans.
                 3900 W. Alameda Ave, Suite 1200




                                               13
                    Facsimile: (561) 653‐0020
                    Telephone: (213) 3775200




                                                                 24.   Ms. Siddani told Plaintiff WIBLE that he would be the first underwriter in the office
                        Burbank, CA 91505
                         Attorney-at-Law
Lindsey Wagner




                                               14
                                                       and that Plaintiff would be training the new employees as they came on board, Plaintiff would be in
                                               15
                                                       management.
                                               16
                                                                 25.   On July 11, 2016, Wible was offered a position by Sara Khatchatourian at the
                                               17
                                                       Defendant’s Woodland Hills, California location to begin August 1, 2016, in the Dallas, Texas
                                               18
                                                       office.
                                               19
                                                                 26.   With this representation of the position, Plaintiff WIBLE accepted the offer of
                                               20
                                                       employment on July 20, 2016, to begin work in the Texas office on August 1, 2016.
                                               21
                                                                 27.   Plaintiff WIBLE put in his resignation at BOA and relocated to Texas for the
                                               22
                                                       position with AMERIHOME, with the assistance of AMERIHOME, who helped to coordinate his
                                               23
                                                       travel and a rental vehicle for his arrival.
                                               24
                                                                 28.   Just after getting settled into the position in the Dallas, Texas office, Plaintiff WIBLE
                                               25
                                                       was shocked to be introduced to Lloyd Thomas, who introduced himself as the new office manager
                                               26
                                                       – the position Plaintiff WIBLE was promised and relocated to have.
                                               27
                                                                 29.   Moreover, unlike Plaintiff WIBLE, who had non-conforming loan experience, Mr.
                                               28
                                                       Thomas had none.
                                                                                                         -4-
                                                                                                      COMPLAINT
                                 Case 2:18-cv-08502-DSF-PJW Document 12 Filed 10/29/18 Page 5 of 13 Page ID #:48



                                                   1
                                                              30.      Plaintiff WIBLE brought these concerns to his supervisor Ms. Siddani, telling her,
                                                   2
                                                       “I’m concerned, why is this person introducing themselves as the manager? This was why I moved
                                                   3
                                                       here for the position?”
                                                   4
                                                              31.      After Plaintiff expressed his concerns, which was just over one month into his
                                                   5
                                                       employment with Defendant, the relationship drastically changed.
                                                   6
                                                              32.      Previously, and upon beginning employment with the company, Mr. Wible was put
                                                   7
                                                       into a training program with Mr. Kovac, who would later become the Defendant’s Senior Vice
                                                   8
                                                       President for Quality Control.
                                                   9
                                                              33.      During Mr. Kovac’s training, Mr. Wible passed 10 test cases without issue.
                                               10
                                                              34.      Mr. Kovac told Mr. Wible he was a “great underwriter.”
                                               11
                                                              35.      However, just two weeks later, after Mr. Wible was placed into his position and
                                               12
                                                       complained about the kind of work not being as represented, he was told that he was not performing.
                 3900 W. Alameda Ave, Suite 1200




                                               13
                    Facsimile: (561) 653‐0020
                    Telephone: (213) 3775200




                                                              36.      Plaintiff WIBLE was audited without reason and accused of making mistakes.
                        Burbank, CA 91505
                         Attorney-at-Law
Lindsey Wagner




                                               14
                                                              37.      Plaintiff WIBLE was fearful that he was being pushed out of his employment. In an
                                               15
                                                       effort to be a team player and “roll with the punches,” Plaintiff asked for re-training on or about
                                               16
                                                       October 4, 2016, but also made sure that the company knew that he knew his rights under the law.
                                               17
                                                       He hoped they would reconsider their position and place him into the position he was told he would
                                               18
                                                       receive before he relocated from California.
                                               19
                                                              38.      Plaintiff WIBLE told his manager, Mr. Lloyd Thomas (the person who took the
                                               20
                                                       position Plaintiff was promised), that he was going to discuss his concerns about a California Labor
                                               21
                                                       Code 970 claim with an attorney and asked the company to reconsider their decision to not place
                                               22
                                                       him into the manager position he was told he would receive.
                                               23
                                                              39.      Mr. Thomas responded to Mr. Wible that he would need to discuss this legal issue
                                               24
                                                       with the Defendant’s Legal Department/upper management.
                                               25
                                                              40.      Two days later, on October 4, 2016, Plaintiff WIBLE was contacted by Ms. Siddani
                                               26
                                                       and Human Resources by phone to inform him that he was being laid off in lieu of training him, as
                                               27
                                                       he requested.
                                               28
                                                              41.      Defendant represented that the layoff was a “mutual decision”
                                                                                                      -5-
                                                                                                   COMPLAINT
                                 Case 2:18-cv-08502-DSF-PJW Document 12 Filed 10/29/18 Page 6 of 13 Page ID #:49



                                                   1
                                                                 42.   Immediately, in response, Mr. Wible corrected that he did not want to be laid off or
                                                   2
                                                       terminated.
                                                   3
                                                                 43.   During subsequent conversations with Human Resources, Plaintiff WIBLE was
                                                   4
                                                       assured by Shelley Tam that he would only receive a neutral reference from the company, which
                                                   5
                                                       would include his dates of employment and position only.
                                                   6
                                                                 44.   Plaintiff WIBLE was further assured his reference would only state that Plaintiff
                                                   7
                                                       separated by mutual agreement and there would be no reference to his eligibility for reemployment
                                                   8
                                                       or rehire.
                                                   9
                                                                 45.   However, in 2018, Plaintiff WIBLE learned that the Defendant did not adhere to this
                                               10
                                                       agreement.
                                               11
                                                                 46.   Instead, Plaintiff WIBLE learned from a potential employer that AMERIHOME was
                                               12
                                                       providing additional information to potential employers, including that Plaintiff was not eligible for
                 3900 W. Alameda Ave, Suite 1200




                                               13
                    Facsimile: (561) 653‐0020
                    Telephone: (213) 3775200




                                                       rehire.
                        Burbank, CA 91505
                         Attorney-at-Law
Lindsey Wagner




                                               14
                                                                 47.   As a result, Plaintiff was left with financial hardship from relocation, no job, and no
                                               15
                                                       employment prospects.
                                               16
                                                                 48.   Desperate, he reached out again to Defendant to reconsider his employment, to no
                                               17
                                                       avail.
                                               18
                                                                 49.   Such actions constitute a breach of the parties’ agreement and are retaliatory.
                                               19
                                                       PAY CLAIMS
                                               20
                                                                 50.   During employment, Mr. Wible worked in a non-exempt position, entitling him to
                                               21
                                                       overtime pay under California state and federal law.
                                               22
                                                                 51.   During employment, Mr. Wible regularly worked in excess of 40 hours in a week,
                                               23
                                                       but was not compensated at a rate of time and a half for his pay.
                                               24
                                                                 52.   Similarly, and during employment, Mr. Wible regularly worked in excess of 8 hours
                                               25
                                                       in a day, but was not compensated at a rate of time and a half for his pay, consistent with California
                                               26
                                                       law per his Employment Agreement.
                                               27
                                                                 53.   Instead, Mr. Wible was told by Rehka Siddani, Vice President, Underwriting
                                               28
                                                       Manager, “we don’t pay daily overtime; this isn’t California.”
                                                                                                       -6-
                                                                                                    COMPLAINT
                                 Case 2:18-cv-08502-DSF-PJW Document 12 Filed 10/29/18 Page 7 of 13 Page ID #:50



                                                   1
                                                                54.    As such, Mr. Wible and his coworkers were forced to work “off the clock” time in
                                                   2
                                                       which they were not properly compensated.
                                                   3
                                                                55.    Upon information and belief, Defendant suffered and permitted Plaintiff
                                                   4
                                                       to work overtime without appropriate overtime compensation.
                                                   5
                                                                                           FIRST CAUSE OF ACTION
                                                   6
                                                                                 (VIOLATION OF LABOR CODE §970 et. seq.)
                                                   7
                                                                56.    Plaintiff re-alleges and incorporates by reference the foregoing allegations as though
                                                   8
                                                       set forth herein.
                                                   9
                                                                57.    As alleged herein, Defendant made representations about WIBLE’s kind of work,
                                               10
                                                       availability of work, compensation of work, and length of time of work.
                                               11
                                                                58.    As a result of their false representations, Defendant directly and/or indirectly
                                               12
                                                       influenced, persuaded, and engaged WIBLE to change from one place within the State of California
                 3900 W. Alameda Ave, Suite 1200




                                               13
                    Facsimile: (561) 653‐0020
                    Telephone: (213) 3775200




                                                       to another place inside the State of Texas and otherwise to leave his employment with Bank of
                        Burbank, CA 91505
                         Attorney-at-Law
Lindsey Wagner




                                               14
                                                       America in favor of the job which was not as promised.
                                               15
                                                                59.    By the acts and omissions of Defendant, WIBLE has been directly and legally caused
                                               16
                                                       to suffer actual damages, including but not limited to loss of earnings, reliance damages, cost of suit,
                                               17
                                                       and other pecuniary loss in an amount not presently ascertained, but to be determined at trial.
                                               18
                                                                60.    As a further direct and legal result of the acts and conduct of Defendant, WIBLE has
                                               19
                                                       been caused to suffer and did suffer extreme emotional distress, anguish, humiliation,
                                               20
                                                       embarrassment, fright, shock, pain, discomfort, and anxiety. WIBLE does not know at this time the
                                               21
                                                       exact duration of permanence of said injuries, but is informed and believes and thereon alleges that
                                               22
                                                       some if not all of the injuries are reasonably permanent in character.
                                               23
                                                                61.    WIBLE has been generally damaged in an amount within jurisdictional limits of this
                                               24
                                                       Court.
                                               25
                                                                62.    WIBLE is informed and believes and hereon alleges that Defendant, by engaging in
                                               26
                                                       the aforementioned conduct in authorizing and/or ratifying such acts, engaged in willful, malicious,
                                               27
                                                       intentional, oppressive, and despicable conduct, and acted with willful and conscious disregard of
                                               28


                                                                                                       -7-
                                                                                                    COMPLAINT
                                 Case 2:18-cv-08502-DSF-PJW Document 12 Filed 10/29/18 Page 8 of 13 Page ID #:51



                                                   1
                                                       rights, safety, and welfare of WIBLE, thereby justifying an award of punitive damages to be
                                                   2
                                                       determined at trial.
                                                   3
                                                              63.      Pursuant to Section 972 of the California Labor Code, WIBLE is entitled to double
                                                   4
                                                       damages.
                                                   5

                                                   6
                                                                                          SECOND CAUSE OF ACTION
                                                   7
                                                                              WHISTLEBLOWER RETALIATION LABOR CODE 1102.5
                                                   8
                                                              37. WIBLE realleges and incorporates by reference Paragraphs herein.
                                                   9
                                                              38. This cause of action arises under California Labor Code section 1102.5(a): An
                                               10
                                                       employer, or any person acting on behalf of the employer, shall not make, adopt, or enforce any
                                               11
                                                       rule, regulation, or policy preventing an employee from disclosing information to a government or
                                               12
                                                       law enforcement agency, to a person with authority over the employee, or to another employee who
                 3900 W. Alameda Ave, Suite 1200




                                               13
                    Facsimile: (561) 653‐0020
                    Telephone: (213) 3775200




                                                       has authority to investigate, discover, or correct the violation or noncompliance, or from providing
                        Burbank, CA 91505
                         Attorney-at-Law
Lindsey Wagner




                                               14
                                                       information to, or testifying before, any public body conducting an investigation, hearing, or
                                               15
                                                       inquiry, if the employee has reasonable cause to believe that the information discloses a violation of
                                               16
                                                       state or federal statute, or a violation of or noncompliance with a local, state, or federal rule or
                                               17
                                                       regulation, regardless of whether disclosing the information is part of the employee’s job duties.
                                               18
                                                              39. California Labor Code 1102.5 (d) provides: An employer, or any person acting on
                                               19
                                                       behalf of the employer, shall not retaliate against an employee for having exercised his or her rights
                                               20
                                                       under subdivision (a), (b), or (c) in any former employment.
                                               21
                                                              40. Prior to accepting the position with Defendant, Defendant and/or Defendant’s agents
                                               22
                                                       represented to Mr. Wible that:
                                               23
                                                                    a. Plaintiff would be moved into “management” at the first available opportunity;
                                               24
                                                                    b. If WIBLE took the position, he would not stay in that position long, but instead,
                                               25
                                                                       Plaintiff would be placed into management of the Texas office within the first
                                               26
                                                                       available opportunity;
                                               27

                                               28


                                                                                                       -8-
                                                                                                    COMPLAINT
                                 Case 2:18-cv-08502-DSF-PJW Document 12 Filed 10/29/18 Page 9 of 13 Page ID #:52



                                                   1
                                                                   c. Defendant was looking for someone to lead the office and his experience was exactly
                                                   2
                                                                       what they needed. They were going in the direction of non-conforming loans, his
                                                   3
                                                                       background.
                                                   4
                                                                   d. That WIBLE would be the first underwriter in the office, and
                                                   5
                                                                   e. That Plaintiff would be training the new employees as they came on board.
                                                   6
                                                               41. When Plaintiff relocated from California to Texas for the position and assumed the role,
                                                   7
                                                       he learned that the representations made to him to induce him to accept the position were false.
                                                   8
                                                               42. Such actions are a violation of California Labor Code 970 and/or Plaintiff had
                                                   9
                                                       reasonable cause to believe that the actions were a violation of California Labor Code 970.
                                               10
                                                               43. Two days after Plaintiff’s complaint, he was terminated.
                                               11
                                                               44. In subjecting plaintiff to the misconduct described above and in other respects presently
                                               12
                                                       unknown to plaintiff, defendant willfully, knowingly and intentionally retaliated against plaintiff for
                 3900 W. Alameda Ave, Suite 1200




                                               13
                    Facsimile: (561) 653‐0020
                    Telephone: (213) 3775200




                                                       disclosing to a person with authority over plaintiff for disclosing, what he had reasonable cause to
                        Burbank, CA 91505
                         Attorney-at-Law
Lindsey Wagner




                                               14
                                                       believe, was a violation of state or federal statute, or a violation of or noncompliance with a local,
                                               15
                                                       state, or federal rule or regulation.
                                               16
                                                               45. Following Plaintiff’s termination, he was further retaliated against when Defendant
                                               17
                                                       breached agreements to not provide him a reference to his eligibility for reemployment or rehire.
                                               18
                                                               46. As a result of Defendant’s retaliation against plaintiff, there is due and owing to plaintiff
                                               19
                                                       monies and damages under the terms of that act.
                                               20
                                                               47. As a result of defendant’s retaliatory conduct, plaintiff has suffered and continues to
                                               21
                                                       suffer substantial losses in earnings, bonuses, and other employment benefits, and has incurred
                                               22
                                                       attorney’s fees, all to his damage in excess of the minimum jurisdiction of this court, the precise
                                               23
                                                       amount to be proved at the time of trial. Plaintiff claims such amount as damages together with
                                               24
                                                       prejudgment interest pursuant to Civil Code Section 3287 and/or any other provision of law
                                               25
                                                       providing for prejudgment interest.
                                               26
                                                               48. As a further result of the aforementioned wrongful conduct of defendant, plaintiff
                                               27
                                                       suffered anxiety, humiliation, mental anguish, embarrassment, worry, sleeplessness, mental and
                                               28
                                                       emotional distress, loss of reputation, and other incidental damages and out-of-pocket expenses, all
                                                                                                       -9-
                                                                                                    COMPLAINT
                              Case 2:18-cv-08502-DSF-PJW Document 12 Filed 10/29/18 Page 10 of 13 Page ID #:53



                                                   1
                                                       to plaintiff's general damage in excess of the minimum jurisdiction of this court, with the precise
                                                   2
                                                       amount to be proved at the time of trial.
                                                   3
                                                              49. Defendant’s conduct described herein was despicable, was intended by defendant to
                                                   4
                                                       cause injury to the plaintiff, was carried on by defendant with a conscious disregard of the
                                                   5
                                                       rights of plaintiff, subjected plaintiff to cruel and unjust hardship in conscious disregard of plaintiff's
                                                   6
                                                       rights, and was an intentional misrepresentation, deceit, or concealment of a material fact known to
                                                   7
                                                       the defendant with the intention to deprive plaintiff of property, legal rights, or to otherwise cause
                                                   8
                                                       injury, such as to constitute malice, oppression or fraud under California Civil Code, Section 3294,
                                                   9
                                                       thereby entitling plaintiff to punitive damages against the defendant in an amount appropriate to
                                               10
                                                       punish or to set an example of such defendant.
                                               11
                                                                                           THIRD CAUSE OF ACTION
                                               12
                                                       UNLAWFUL FAILURE TO PAY OVERTIME WAGES UNDER CALIFORNIA LAW
                 3900 W. Alameda Ave, Suite 1200




                                               13           (California IWC Wage Order 4; Cal. Labor Code §§ 510, 1194, 1198)
                    Facsimile: (561) 653‐0020
                    Telephone: (213) 3775200
                        Burbank, CA 91505
                         Attorney-at-Law
Lindsey Wagner




                                               14
                                                              50.    Plaintiff incorporates by reference in this cause of action each allegation of
                                               15
                                                       the preceding paragraphs, as though fully set forth herein.
                                               16
                                                              51.     Plaintiff worked under a contract, which provided that his employment
                                               17
                                                       would be subject to California law (See Exhibit A).
                                               18
                                                              52.     At all relevant times herein, California Labor Code § 510 and IWC Wage Order
                                               19
                                                       No. 4 requires employer, like Defendant, to pay non-exempt employees overtime premium(s) for
                                               20
                                                       hours worked in excess of 8 (or in excess of 12) in a given workday, 40 in a given workweek,
                                               21
                                                       or on the seventh day worked in a single workweek. Pursuant to California Labor Code § 1198, it is
                                               22
                                                       unlawful to employ persons for hours longer than the hours set by the Industrial Welfare
                                               23
                                                       Commission (“IWC”), or under conditions prohibited by the applicable wage orders of the IWC.
                                               24
                                                              53.     Plaintiff was non-exempt and entitled to be paid overtime compensation for all
                                               25
                                                       overtime hours worked.
                                               26
                                                              54.     Plaintiff is informed and believe, and thereon alleges, that he worked in excess of
                                               27
                                                       eight hours per day and in excess of 40 hours per week, and Defendant unlawfully failed to pay
                                               28


                                                                                                       - 10 -
                                                                                                    COMPLAINT
                              Case 2:18-cv-08502-DSF-PJW Document 12 Filed 10/29/18 Page 11 of 13 Page ID #:54



                                                   1
                                                       Plaintiff proper overtime compensation required in violation of IWC Wage Order 4, and the
                                                   2
                                                       California Labor Code §§ 510 and 1198, throughout Plaintiff’s employment. Pursuant to
                                                   3
                                                       California Labor Code § 1194, the Plaintiff is entitled to recover his unpaid overtime
                                                   4
                                                       compensation.
                                                   5
                                                                55.    As a direct and proximate result of Defendant’s unlawful conduct, as set forth
                                                   6
                                                       herein, Plaintiff has sustained damages, including loss of earnings for hours of overtime worked
                                                   7
                                                       on behalf of Defendant in an amount to be established at trial, plus interest, attorneys' fees and
                                                   8
                                                       costs.
                                                   9
                                                                50.    Defendant's failure to pay overtime was done willfully, in bad faith, in
                                               10
                                                       knowing violation of the California Labor Code and the IWC Wage Order, and with malice.
                                               11
                                                                                        FOURTH CAUSE OF ACTION
                                               12

                                                                              LATE PAY AND WAITING TIME PENALTIES
                 3900 W. Alameda Ave, Suite 1200




                                               13
                    Facsimile: (561) 653‐0020
                    Telephone: (213) 3775200




                                                                                     (Cal. Labor Code §§ 200-203)
                        Burbank, CA 91505
                         Attorney-at-Law
Lindsey Wagner




                                               14
                                                                51.    Plaintiff incorporates by reference in this cause of action each allegation of
                                               15
                                                       the preceding paragraphs as though fully set forth herein.
                                               16
                                                                52.    Plaintiff worked under an Employment Contract, which provided that his
                                               17
                                                       employment with Defendant would be subject to California law.
                                               18
                                                                53.    California Labor Code §§ 201 and 202 requires an employer to pay its
                                               19
                                                       employees all wages due within the time specified by law. Labor Code § 203 provides that if an
                                               20
                                                       employer willfully fails to pay such wages, the employer must continue to pay the subject
                                               21
                                                       employee's wages until the back wages are paid in full or an action is commenced, up to a
                                               22
                                                       maximum thirty days of wages.
                                               23
                                                                54.   Plaintiff is entitled to unpaid compensation, but to date have not received such
                                               24
                                                       compensation.
                                               25
                                                                55.    More than thirty days have passed since Plaintiff left Defendant's employment.
                                               26
                                                                56.    Defendant willfully failed to pay any overtime.
                                               27
                                                                57.    As a consequence of Defendant's willful failure to timely compensate Plaintiff
                                               28
                                                       for all hours worked, the Plaintiff is entitled to thirty days' wages under Labor Code § 203, together
                                                                                                      - 11 -
                                                                                                   COMPLAINT
                              Case 2:18-cv-08502-DSF-PJW Document 12 Filed 10/29/18 Page 12 of 13 Page ID #:55



                                                   1
                                                       with interest thereon and attorneys' fees and costs, including and attorneys' fees and costs for
                                                   2
                                                       vindicating a public interest in pursuing these late pay claims, under California Code of
                                                   3
                                                       Civil Procedure § 1021.5.
                                                   4                                     FIFTH CAUSE OF ACTION
                                                   5
                                                           FAILURE TO PAY OVERTIME WAGES IN VIOLATION OF THE FAIR LABOR
                                                   6                    STANDARDS ACT (29 U.S.C. §§ 206, 207, 216)
                                                              58.     Plaintiff alleges and incorporates by reference the allegations in the preceding
                                                   7
                                                       paragraphs.
                                                   8
                                                              59.     At all relevant times, Defendant has been, and continues to be, a n "employer"
                                                   9
                                                       engaged in interstate commerce and/or the production of goods for commerce, within the
                                               10
                                                       meaning of the FLSA, 29 U.S.C. § 203. At all relevant times, Defendant has employed the
                                               11
                                                       Plaintiff. At all relevant times, upon information and belief, Defendant has gross operating
                                               12
                                                       revenues in excess of $500,000.
                 3900 W. Alameda Ave, Suite 1200




                                               13
                    Facsimile: (561) 653‐0020
                    Telephone: (213) 3775200
                        Burbank, CA 91505




                                                              60.     The FLSA requires each covered employer, such as Defendant, to compensate all
                         Attorney-at-Law
Lindsey Wagner




                                               14
                                                       non-exempt employees at a rate of not less than one and one-half times the regular rate of pay
                                               15
                                                       for work performed in excess of forty hours per work week.
                                               16
                                                              61.     During employment with Defendant, within the applicable statute of limitations,
                                               17
                                                       Plaintiff worked in excess of forty hours per workweek. Despite the hours worked by Plaintiff,
                                               18
                                                       Defendant willfully, in bad faith, and in knowing violation of the FLSA, failed and refused to pay
                                               19
                                                       him the appropriate overtime compensation for all the hours worked in excess of forty.
                                               20
                                                              62.     By failing to accurately record, report, and/or preserve records of hours worked
                                               21
                                                       by Plaintiff, Defendant has failed to make, keep, and preserve records with respect to each of its
                                               22
                                                       employees sufficient to determine Plaintiff’s wages, hours, and other conditions and practice of
                                               23
                                                       employment, in violation of the FLSA, 29 U.S.C. § 201 et seq.
                                               24
                                                              63.    The foregoing conduct, as alleged, constitutes a willful violation of the FLSA,
                                               25
                                                       within the meaning of 29 U.S.C. § 255(a).
                                               26
                                                              64.    Plaintiff seeks damages in the amount of his respective unpaid overtime
                                               27
                                                       compensation, liquidated damages from three years immediately preceding the filing of this
                                               28


                                                                                                      - 12 -
                                                                                                   COMPLAINT
                              Case 2:18-cv-08502-DSF-PJW Document 12 Filed 10/29/18 Page 13 of 13 Page ID #:56



                                                   1
                                                       action, plus interest and costs as allowed by law, pursuant to 29 U.S.C. §§ 216(b) and 255(a),
                                                   2
                                                       and such other legal and equitable relief as the Court deems just and proper.
                                                   3
                                                              65.    Plaintiff seeks recovery o f attorneys' fees and costs to be paid by Defendant, as
                                                   4
                                                       provided by the FLSA, 29 U.S.C. § 216(b).
                                                   5
                                                                                                PRAYER FOR RELIEF
                                                   6
                                                              WHEREFORE, Plaintiff prays for judgment against Defendant as follows:
                                                   7
                                                              1.     For payment of lost wages (past and future), lost employee benefits, and other
                                                   8
                                                                     damages according to proof in an amount to be ascertained at trial;
                                                   9
                                                              2.     For payment of all statutory obligations and penalties as required by law;
                                               10
                                                              3.     Double damages;
                                               11
                                                              4.     For penalties, special damages, and general damages in an amount to be proven at
                                               12
                                                                     trial;
                 3900 W. Alameda Ave, Suite 1200




                                               13
                    Facsimile: (561) 653‐0020
                    Telephone: (213) 3775200




                                                              5.     For punitive damages as allowed by law;
                        Burbank, CA 91505
                         Attorney-at-Law
Lindsey Wagner




                                               14
                                                              6.     For reasonable attorneys’ fees;
                                               15
                                                              7.     For costs of suit incurred herein;
                                               16
                                                              8.     For reinstatement and/or other equitable relief; and
                                               17
                                                              9.     For interest, and
                                               18
                                                              10.      For such other and further relief as the court deems just and proper.
                                               19
                                                       Dated: October 29, 2018.
                                               20

                                               21
                                                                                            SCOTT WAGNER & ASSOCIATES, P.A.
                                               22                                           3900 W. Alameda Ave.
                                                                                            St. 1200
                                               23                                           Burbank, CA 91505
                                                                                            Telephone: (213) 377-5200
                                               24
                                                                                            Facsimile: (561) 653-0020
                                               25
                                                                                            s/Lindsey Wagner
                                               26                                           Lindsey Wagner, Esq.
                                                                                            California Bar No. 309808
                                               27                                           Primary e-mail: LWagner@scottwagnerlaw.com
                                                                                            Secondary e-mail: mail@scottwagnerlaw.com
                                               28
                                                                                            www.EmploymentRightsCalifornia.com

                                                                                                     - 13 -
                                                                                                  COMPLAINT
